Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
This is in response to the amendment filed 09/08/2022
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 15, 16, 19, 21, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clam 1 refers the elongate body having a channel but it is unclear which elongate body the applicant is intending to refer to, the first or the second. For examination purposes, the office will interpret the applicant to intend to refer to the second.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 9, 10, 21, 22 is/are rejected under 35 U.S.C. 102(a) as being anticipated by U.S. Patent Publication Number 2005/0273135 (Chanduzsko et al.)
Regarding claims 1, 3, 21 Chanduzsko et al. discloses as shown in Figures 2e-2h,  a medical fixation device comprising: a first elongate body (first catching member 100a, see paragraph [0092]) defining a proximal end, a distal end, and defining a lumen extending therethrough, a second elongate body (occluder distal side 22, proximal side 24, proximal joint 106, the center joint 108, see paragraphs [0040], [0043]) having a proximal portion, a distal portion, and defining a longitudinal axis extending therethrough, the second elongate body further including a channel, the first elongate body being disposed within the channel and permanently secured to the second elongate body; a first fixation member (24) on the proximal portion of the second elongate body, a second fixation member (22) on the distal portion of the second elongate body, wherein the medical fixation device incudes a delivery configuration in which the first fixation member and the second fixation are collapsed along the longitudinal axis; see paragraph [0057] and Figure 8; and an anchoring configuration in which the first fixation member and the second fixation member each extend radially outward from the second elongate body and define a septal aperture therebetween, where the first fixation member and the second fixation member extend transversely with respect to the second elongate body, wherein in the anchoring configuration, the first fixation member and the second fixation member each have an interior surface facing each other in a parallel orientation, wherein medical fixation device is configured to be disposed in a septum such as to allow and maintain blood flow into and out of the cannula first elongate body, wherein the first elongate body is a cannula. See Figure 2g.
Regarding claims 6, 7 Chanduzsko discloses wherein the first fixation member and the second fixation member are made of a mesh material, wherein the mesh material is flexible (occluder distal side 22, proximal side 24 discloses as capable of bending and returning to their original shape) . see paragraph [0040].
Regarding claim 10, Chanuzkso discloses the first fixation member on the proximal portion of the elongate body, the first fixation member having includes a first tip (generally indicated as A) and a second tip (generally indicated as B) opposite the first tip, the first tip having a first edge and the second tip having a second edge; the second fixation member having includes a third tip (generally indicated as C) and a fourth tip (generally indicated as D) opposite the third tip, the third tip having a third edge and the fourth tip having a fourth edge, the first tip being convex with respect to the third tip, the third tip being convex with respect to the first tip, the second tip being convex with respect to the fourth tip, and the fourth tip being convex with respect to the second tip; and the first fixation member and the second fixation member having a thickness tapering in the radial direction. See Annotated Figure 2E (provided below)

    PNG
    media_image1.png
    285
    493
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0273135 (Chanduzsko et al.)
Regarding claim 4, Chanduzsko et al. is silent about at least one from the group consisting of the first fixation member and the second fixation member being disposed three to five millimeters from the distal end of the first elongate body.
It is the position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Chanduzsko et al. such that at least one from the group consisting of the first fixation member and the second fixation member being disposed three to five millimeters from the distal end of the first elongate body as a matter of design choice.
The applicant does not disclose the distance the fixation members from the first elongate member provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraph [0048] of the specification. One of ordinary skill in the art, furthermore, would have expected Chanduzsko’s first and second fixation members, and applicant’s invention, to perform equally well with either the spacing taught by Chanduzsko or the claimed 3-5 millimeters from the first elongate member because both spacing dimensions would perform the same function of providing space to be deployed in a septal opening equally given the relative dimensions disclosed.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0273135 (Chanduzsko et al.) in view of U.S. Patent Publication Number 2017/0014113 (“Ma”)
Regarding claim 5, Chanduzsko discloses the medical fixation device of Claim 1, but is silent as to wherein the septal aperture is between one to three millimeters in length.
However, Ma, in the same field of art, namely medical fixation devices for extending between an opening in tissue (para [0010]), teaches a fixation/closure device (20, Figs. 3-5) having an elongate body (22, para [0038]) with a proximal portion and a distal portion (proximal and distal ends of 22, Fig. 3), and a first fixation member (30) on the proximal portion and a second fixation member (32) on the distal portion, each of the fixation members (30, 32) having a delivery configuration in which the first and second fixation members are collapsed along a longitudinal axis (compacted profile, para [0038]) and an anchoring configuration (expanded profile, para [0038]) where the first and second fixation members extend radially outward from the elongate body and define a septal aperture in between (aperture at connector 34, Fig. 4, para [0039]).  Ma further teaches that the septal aperture is between one to three millimeters in length (length in between 30, 32, which is length of 34 can be between 1 mm to 10 mm, which covers the claimed range, see para [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the septal aperture of Chanduzsko one to three millimeters in length as taught by Chanduzsko in order to adjust the size of the aperture to fit within the specific patient’s desired treatment area.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0273135 (Chanduzsko et al.) in view of U.S. Patent Publication 2019/0046170 (“Coyle”)
Regarding claim 8 Chanduzsko discloses the medical fixation device of Claims 1 and 10, but is silent as to the mesh material includes a plurality of wires having a diameter between 0.004-0.008 inches (0.01016 - 0.02032 centimeters).
However, Coyle, in the same field of art, namely medical fixation devices to anchor between tissue, teaches a fixation device (2, Figs. 1-2) having an elongate body (body is made up of all portions 8, 10, 16, para [0029]) with a first fixation member (proximal disk 8) and a second fixation member (distal disk 14), each of the first and second fixation members (8, 14) having a delivery configuration (collapsed configuration, para [0019]) and an anchoring configuration (expanded configuration, para [0046]), with a septal aperture (space 16) in between the first and second fixation members upon expansion to the anchoring configuration, and where the first and second fixation members (8, 14) are made of a flexible braided mesh material (braided metal wire are flexible, para [0021]) that is a plurality of wires (para [0021]) having a diameter between 0.004-0.008 inches (0.01016 - 0.02032 centimeters),  (para [0025]); and wherein the plurality of wires include between 36 to 72 wires (para [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixation members of Chanduzsko as a flexible mesh material with the plurality of wire having the claimed diameter as taught by Coyle in order to provide the stated advantages of inducing a recalled shape in order to expand to the predetermined size and/or shape and control the flexibility and rigidity depending upon the desired treatment area (Coyle, paras [0022] and [0025]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0273135 (Chanduzsko et al.) in view of U.S. Patent Publication Number 2011/0040319 (Fulton, III)
Regarding claim 15, Chanduzsko et al. fails to disclose the mesh material is braided.
Fulton, from a related field of endeavor teaches a similar mesh material as shown Figure 1, where the mesh material is braided. See paragraph [0076].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the mesh material disclosed by Chanduzko by substituting it for the mesh material disclosed by Fulton such that the mesh material was braided because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0273135 (Chanduzsko et al.) in view of U.S. Patent Publication Number 2011/0040319 (Fulton, III) applied to claim 15 above, and further in view U.S. Patent Publication 2019/0046170 (“Coyle”)
Regarding claim Chanduzsko in view of Fulton, III discloses the medical fixation device of Claims 16, but is silent as to the plurality of wires being between 36 to 72 wires.
However, Coyle, in the same field of art, namely medical fixation devices to anchor between tissue, teaches a fixation device (2, Figs. 1-2) having an elongate body (body is made up of all portions 8, 10, 16, para [0029]) with a first fixation member (proximal disk 8) and a second fixation member (distal disk 14), each of the first and second fixation members (8, 14) having a delivery configuration (collapsed configuration, para [0019]) and an anchoring configuration (expanded configuration, para [0046]), with a septal aperture (space 16) in between the first and second fixation members upon expansion to the anchoring configuration, and where the first and second fixation members (8, 14) are made of a flexible braided mesh material (braided metal wire are flexible, para [0021]) that is a plurality of wires (para [0021]) having a diameter between 0.004-0.008 inches (0.01016 - 0.02032 centimeters),  (para [0025]); and wherein the plurality of wires include between 36 to 72 wires (para [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixation members of Chanduzsko as a flexible mesh material with the plurality of wire having the claimed diameter as taught by Coyle in order to provide the stated advantages of inducing a recalled shape in order to expand to the predetermined size and/or shape and control the flexibility and rigidity depending upon the desired treatment area (Coyle, paras [0022] and [0025]).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0273135 (Chanduzsko et al.)  in view of U.S. Patent Publication Number 2017/0281840 (Larose)
Regarding claims 19, Chanduzsko et al. discloses the medical fixation device of Claim 1, but is silent as to wherein the first elongate body terminates in a beveled tip.
However, Larose, in the same field of art, namely medical fixation devices for anchoring on sides of an opening in tissue (paras [0008]-[0009]), teaches a fixation device (Figs. 1-7) having an elongate body (14, para [0037]) having a proximal portion, a distal portion (proximal and distal ends of 22, 24, 14, Fig. 1, para [0038]) and a longitudinal axis extending therethrough (axis of 14, Figs. 1, 5), a first fixation member (12, Fig. 2) on the proximal portion of the elongate body, a second fixation member (10, Fig. 2) on the distal portion of the elongate body, the first and second fixation members each having a delivery configuration (radially constricted condition, para [0041]) where the first and second fixation members are collapsed along the longitudinal axis, and an anchoring configuration (radially expanded condition, para [0041]) where the first and second fixation members extend radially outward and define a septal aperture therebetween (portion at 26, Fig. 3).  Larose further teaches that the elongate body defines a channel (opening 18 inside 14, Fig. 2, para [0037]) sized to receive a cannula therein (400, 401, Fig. 6, para [0044]), where the cannula has a proximal end and a distal end (proximal and distal ends of 400, 401, Fig. 6); and wherein the cannula (400) terminates in a beveled tip (Fig. 6, curved sides of 400 are equivalent to bevel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Albright with the cannula and as taught by Larose in order to provide the stated advantages of pumping blood through the heart while limiting inflow of thrombus, emboli or debris and reducing necrosis of the heart tissue (see Larose, para [0045]).
Larose does not expressly teach least one from the group consisting of the first fixation member and the second fixation member is disposed three to five millimeters from the proximal end of the cannula.
However, Larose teaches that the cannula (400) can extend from a distal end of the elongate body and that the elongate body and cannula have a certain length (para [0045], para [0050], Fig. 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause either the first or second fixation member to be disposed three to five millimeters from the proximal end of the cannula since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the fixation device of Dobak, III as modified by Larose would not operate differently with the claimed length/position of the fixation members along the cannula and since the fixation members are designed to reside within the intended treatment site to anchor the fixation members on either side of tissue, either of the positions of the fixation members along the cannula would function appropriately as an anchoring device having the claimed position in millimeters along the cannula. Further, applicant places no criticality on the range claimed, indicating simply that the fixation placement along a length of the cannula or the elongate body “may” be within the claimed ranges (specification pp. [0045]).
Response to Arguments	
	The applicant’s arguments filed 09/08/2022 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771